NUMBER 13-17-00650-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

XAVIER PEREZ,                                                                Appellant,

                                            v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 445th District Court
                  of Cameron County, Texas.
____________________________________________________________

                            ORDER ABATING APPEAL
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Order Per Curiam

       This matter is currently before the Court on a motion filed by appellant’s appointed

counsel, Rebecca E. RuBane, seeking a third extension of time to file the appellate brief

in this matter. Appellant’s brief was originally due on March 7, 2018. This Court granted

counsel’s first request for a 90-day extension of time to file the brief. Counsel’s second

request for a 60-day extension of time to file the brief was granted with order to file the
brief on or before August 6, 2018. Counsel was informed that no further extensions

would be granted absent exigent circumstances. Nevertheless, counsel failed to file the

brief by this deadline and has requested another extension of time of 30 days to file the

brief.

         Appellant is entitled to effective assistance of counsel. We have a duty to ensure

that appellant’s rights are protected. Accordingly, we DENY counsel’s third motion for

extension of time and ABATE and REMAND this matter to the trial court with instructions

to remove Rebecca A. RuBane as counsel for appellant and appoint new appellate

counsel in her place. The name, address, email address, telephone number, and state

bar number of newly appointed counsel shall be included in the order of appointment. The

trial court shall cause its order to be included in a supplemental clerk's record to be filed

with the Clerk of this Court on or before the expiration of thirty days from the date of this

order.

         Appellant’s brief will be due within thirty days of the date that appellant’s new

counsel is appointed.

         IT IS SO ORDERED.

                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 42.2(b).

Delivered and filed this the
13th day of August, 2018.




                                             2